UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (A state-owned public limited liability Company) (Translation of registrant’s name into English) Jl. Japati No. 1 Bandung 40133, Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date October 29, 2015 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Registrant) By: /s/ Heri Sunaryadi (Signature) Heri Sunaryadi Director of Finance Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk and its subsidiaries Consolidated financial statements as of September 30, 2015 (unaudited) and for the nine months period then ended (unaudited) Statement of the Board of Directors regarding the Board of Director’s Responsibility for Consolidated financial statements as of September 30, 2015 and for nine months period ended (unaudited) Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk and its Subsidiaries On behalf of the Board of Directors, we undersigned: 1. Name :Alex J. Sinaga Business address :Jl. Japati No.1 Bandung 40133 Address :Jl. Anggrek Nelimurni B-70 No. 38Kelurahan Kemanggisan Kecamatan
